Citation Nr: 1301105	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  08-13 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to higher initial ratings for service-connected discogenic disease of the lumbosacral spine, initially evaluated as 10 percent disabling prior to December 19, 2011, and as 40 percent disabling as of that date.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to December 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in relevant part, granted service connection for the Veteran's lumbosacral spine disability and assigned a 10 percent disability rating, effective June 27, 2006.

In October 2011, the Board remanded the Veteran's claim on appeal for further development.  The Board additionally denied the Veteran's claim for an increased initial disability rating for service-connected balanitis xerotica obliterans, and remanded the Veteran's claim for service connection for a neck disability.

In a subsequent October 2012 rating decision, the Appeals Management Center (AMC) granted service connection for the Veteran's claimed neck disability, and increased the Veteran's disability rating for his service-connected lumbosacral spine disability to 40 percent effective, December 19, 2011.


FINDINGS OF FACT

1.  Prior to October 3, 2009, the severity of the Veteran's discogenic disease of the lumbosacral spine was manifested by forward flexion limited to less than 60 degrees but greater than 30 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

2.  As of October 3, 2009, discogenic disease of the Veteran's lumbosacral spine has been primarily manifested by forward flexion limited to 30 degrees.  

3.  The discogenic disease of the Veteran's lumbosacral spine has not been manifested by ankylosis of the entire thoracolumbar or incapacitating episodes.  

4.  The neurologic manifestations of the discogenic disease of the Veteran's lumbosacral spine have consisted of mild incomplete paralysis of the sciatic nerves, bilaterally, prior to December 19, 2011; and moderate incomplete paralysis of the sciatic nerves since December 19, 2011.



CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent disability rating, for service-connected discogenic disease of the lumbosacral spine were met from June 27, 2006 to October 2, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2012).

2.  The criteria for a disability rating of 40 percent for service-connected discogenic disease of the lumbosacral spine have been met since June 27, 2006.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5243.

3.  The criteria for a 10 percent rating for mild incomplete paralysis of the right sciatic nerve were met from June 27, 2006 to December 18, 2011.

4.  The criteria for a 10 percent rating for mild incomplete paralysis of the left sciatic nerve were met from June 27, 2006 to December 18, 2011.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.102, 4.120, 4.123, 4.124a, DC 8520 (2012).

5.  The criteria for a 20 percent rating for moderate incomplete paralysis of the right sciatic nerve have been met since December 19, 2011.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.102, 4.120, 4.123, 4.124a, DC 8520.

6.  The criteria for a 20 percent rating for moderate incomplete paralysis of the right sciatic nerve have been met since December 19, 2011.  .  38 U.S.C.A. § 1155; 38 C.F.R. § 3.102, 4.120, 4.123, 4.124a, DC 8520.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Here, the Veteran is challenging the initial evaluations assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty to notify has been met to the extent necessary in this case.

Regarding the duty to assist, the RO has obtained the Veteran's private treatment records, to the extent possible.  The Veteran has submitted some records of his treatment by Hilgartner Chiropractic and Kaiser Permanente.  He has; however, reported subsequent treatment at those facilities.  The Veteran provided release forms in December 2011 to obtain additional records from these providers; but the request for records from Hilgartner Chiropractic was returned as undeliverable due to a change of address, and the request to Kaiser Permanente was returned because the release form was apparently not filled out correctly by the Veteran.  In response to a request for records from Chiropractic Family Health Centre, the Veteran was noted to have not received treatment during the time period identified on the release form.  

In August 2012, The Veteran was notified that in order to obtain records from Hilgartner Chiropractic and Kaiser Permanente, he would need to submit new release forms.  He requested that such forms be sent to him and indicated that he would return the completed forms.  To date, the Veteran has not returned the requested release forms.  Although there is no specific indication in the claims file that the release forms were provided to the Veteran, there is a presumption of administrative regularity that attaches to actions of public officials and presumes they have properly discharged their official duties.  Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. Miranda, 459 U.S. 14, 18 (1982)).  The United States Court of Appeals for Veterans Claims (Court) has applied this presumption to "all manner of VA processes and procedures."  Id.

Moreover, although pursuant to 38 U.S.C.A. § 5103A and C.F.R. § 3.159(c) VA is required to make reasonable efforts to assist a claimant in obtaining evidence to substantiate his claim for benefits, VA is under no duty to obtain records for which the Veteran has not provided an authorization.  Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); 38 C.F.R. § 3.159(c)(1)(ii).  In short, while missing records have been identified, the Veteran had the ultimate responsibility to present and support this evidence and thus his failure to provide the adequate release form did not constitute a failure of the duty to assist on the part of VA.  38 U.S.C. § 5107(a) (West 2002); see Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed Cir. 2009). 

VA has provided the Veteran with multiple VA examinations.  As discussed below, the examinations taken together provide sufficient information to rate the disabilities.

The RO/AMC substantially complied with the Board's October 2011 remand directives with respect to his claim on appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board specifically instructed the RO/AMC to schedule the Veteran for a new and contemporaneous VA examination to assess the current severity of his service-connected disability.  He was afforded an adequate VA orthopedic examination that assessed the severity of his lumbosacral spine disability in December 2011.  This examination did not contain all findings needed to evaluate additional functional impairment.  Cf. 38 C.F.R. §§ 4.40, 4.45, 4.59; however, because the Veteran was granted the maximum rating for limitation of motion and a higher rating requires ankylosis, the findings as to functional impairment were not necessary.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Accordingly, VA's duty to provide a thorough and contemporaneous VA examination has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, the Board finds that no prejudice results to the Veteran in adjudicating his claim on the evidence of record, as this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of his service-connected lumbosacral spine disability.  

II.  Initial Ratings

      A.  Governing Law and Regulations
      
Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2012).  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2012).  Otherwise, the lower rating will be assigned.  Id.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, where a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  In these cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Id.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2012).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, and the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.


      B.  Analysis

Spine disabilities are rated under the criteria found in 38 C.F.R. § 4.71a.  There are two formulas for rating spine disabilities: a formula for rating intervertebral disc syndrome based on incapacitating episodes and a general formula for rating diseases and injuries of the spine.  See 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2012).  

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, incapacitating episodes having a total duration of at least one week but less than 2 weeks during a preceding 12-month period warrant a rating of 10 percent.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the preceding twelve months; a 40 percent rating is warranted with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the preceding twelve months; and a 60 percent rating is warranted with incapacitating episodes having a total duration of at least six weeks during the preceding twelve months.  38 C.F.R. § 4.71a, DC 5235 to 5243 (2012).  

Note (1) to DC 5243 indicates that an incapacitating episode for evaluation purposes is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Under the general formula for rating spine disease and injuries, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71, DC 5242 (2012).  

A 20 percent disability rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A rating in excess of 40 percent is not available absent a showing of ankylosis of either the entire thoracolumbar spine, required for a 50 percent disability rating, or the entire spine, as required for the maximum 100 percent disability rating.  Id.

The Veteran's service-connected lumbosacral spine disability is currently rated under Diagnostic Code 5243, intervertebral disc syndrome.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2012); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2012); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss that would warrant a rating above the minimal compensable level.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2012).

The Veteran is currently assigned a 10 percent disability rating for his service-connected lumbosacral spine disability for the period prior to December 19, 2011 and a 40 percent disability rating as of that date.  These rating assignments are based on limitation of motion of the lumbosacral spine.  

Contemporary evidence of record describing the severity of the Veteran's lumbosacral spine disability is found in treatment records from Kaiser Permanente dated in July 2006.  During an internal medicine consultation, the Veteran was noted to have ongoing back pain.  The pain was noted to be worse with sitting, which caused the pain to radiate down his right upper post thigh.  Examination revealed tight lumbar paraspinal muscles.  He was noted to have normal flexion and extension, however, with normal deep tendon reflexes.  X-rays of his lumbar spine revealed an impression of degenerative disc disease (DDD) from L5-S1.  

The Veteran was first afforded a VA examination in association with his original service connection for a lumbar spine disability in October 2006.  During the examination, he reported having symptoms of stiffness, tightness in the lower back, with sharp pain in the lower back when getting up and moving.  He reported having constant pain with pain traveling down to his legs.  His treatment included daily stretching and strength training.  He reported being able to function without medication.  He reported that his spine disability did not cause incapacitation or functional impairment.  

Examination revealed no evidence of radiating pain on movement.  Muscle spasms were absent and no tenderness was noted.  Straight leg raise testing revealed negative results bilaterally.  No ankylosis of the lumbar spine was noted.  

Range of motion testing revealed flexion limited to 80 degrees while extension was normal at 30 degrees.  Right and left lateral flexion and lateral rotation motions were all normal at 30 degrees.  Pain was noted to occur at 42 degrees of flexion and 28 degrees of extension.  The examiner reported that there was additional limitation of motion on repetitive motion, but did not specify the degree of additional limitation of motion.  

Joint function of the spine was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  Inspection of the spine revealed normal head position with a symmetrical appearance, and symmetry of spinal motion with normal curvatures of the spine.  Neurological testing of the lower extremities revealed normal results.  X-rays of his lumbosacral spine revealed an impression of mild DDD at L5-S1, and to a lesser extent at L4-5.  

Another VA examination was conducted in October 2009.  During the examination, the Veteran reported symptoms of stiffness, decreased motion, paresthesia and numbness.  He stated that back pain travelled down his legs.  He did not experience fatigue, spasms or weakness.  He reported that he did not have bowel problems or erectile dysfunction.  

He did report; however, that he had bladder problems consisting of urinary frequency at night and urinary urgency, but indicated that he did not experience incontinence or urinary retention.  He said that his back pain was relieved by rest, and that he could function without medication.  He reported flare-ups which consisted of a dull pain and limitation of motion of the joint.  Specifically, he indicated that he could not bend over.  His treatment included chiropractic care and acupuncture.  He reported that his spine disability had not resulted in any incapacitation.  He additionally reported that he could not sir for a prolonged time and that his fitness level had decreased.

Examination of his spine revealed no evidence of radiating pain.  Muscle spasms were absent.  His spinal contour was preserved, but tenderness was noted.  There was no guarding of movement and no evidence of weakness.  Muscle tone and musculature were normal.  His gait and posture were within normal limits.  Straight leg raise testing was positive bilaterally, while Lasegue's sign testing was noted to be negative.  There was no noted atrophy of the limbs, and no ankylosis was present in the thoracolumbar spine.  

Range of motion testing revealed flexion to be limited to 70 degrees, with extension and right and left lateral flexion and rotation all normal to 30 degrees.  Painful motion was noted to also begin at 70 degrees of flexion.  While the examiner noted that the Veteran's range of motion was additionally limited by pain after repetitive motion, no specific degree of limited motion was specified.  The examiner indicated that there was not additional limitation caused by fatigue, weakness, lack of endurance, or incoordination.  Neurological examination of the spine and lower extremities revealed normal results.  

Following the Board's October 2011 remand, the Veteran was afforded a new VA examination in December 2011.  The examiner indicated that since the onset of the Veteran's initial back disability, the severity of the disability had remained relatively stable.  She indicated that the Veteran had better days and worse days and that at times, tightness in his back produced buttock discomfort.  She noted that the Veteran rarely required the use of over-the-counter Motrin for his back pain.  During the examination, the Veteran reported that he did not have flare-ups impacting the function of his thoracolumbar spine.  

Initial range of motion testing revealed flexion limited to 30 degrees, extension normal at 30 degrees, right and left lateral flexion both limited to 20 degrees, and right and left lateral rotation both limited to 25 degrees.  There was no objective evidence of pain with either range of motion.  After repetitive-use testing, the Veteran's flexion remained limited to 30 degrees, his extension remained normal at 30 degrees, his right and left lateral flexion remained limited to 20 degrees, and his right and left lateral rotation increased to 30 degrees or greater.  

Although the examiner indicated that the Veteran had increased limitation of range of motion after repetitive testing, the limitation was not quantified.  The examiner indicated that the Veteran had functional loss and/or functional impairment of the thoracolumbar spine consisting specifically of less movement than normal.  No localized tenderness or pain to palpation was noted.  No guarding or muscle spasms were noted.  

Muscle strength testing results were normal and no muscle atrophy was noted.  Deep tendon reflex testing revealed hypoactive reflexes in the knees, and absent reflexes in the ankles.  Sensory examination findings were normal.  On straight leg raise testing, the Veteran was noted to have positive results for the right leg and negative results for the left leg.  

The examiner specifically noted; however, that the Veteran did not have radicular pain or any other sign or symptom due to radiculopathy.  No other neurologic abnormalities, such as bowel or bladder problems or pathologic reflexes were found to be present.  

While the examiner indicated that the Veteran suffered from intervertebral disc syndrome, she indicated that he had not had any incapacitating episodes over the prior 12-month period.  No other pertinent physical findings, complications, condition, or signs or symptoms were found to be present.  The Veteran reported that he believed that his capacity to complete his employment duties may be compromised by his lumbosacral spine disability.  The examiner noted, however, that the disability did not impact the Veteran's ability to work.  

In reaching this determination, the Board notes that although Veteran was noted to have a limitation of flexion to 80 degrees during the October 2006 VA examination, the examiner noted that pain occurred at 42 degrees of flexion and that there was additional limitation on repetitive testing; but unfortunately failed to specify the degree of such additional limitation of motion.  

The Veteran has consistently reported that he did not believe that a finding of 80 degrees of flexion, as originally noted by the October 2006 VA examiner, was a fair indication of the limitation of his lumbosacral spine motion.  See November 2007 notice of disagreement and May 2008 substantive appeal (on VA Form 9).  He reported, rather, that he was unable to bend over his sink to wash his face, with supporting his with at least one hand.  He believed that his flexion was more accurately limited to approximately 50 degrees.  

The Veteran is competent to observe his range of motion.  His report is consistent with the findings on the 2006 examination.  Accordingly, the Board finds that during the period prior to the October 2009, VA examination, the Veteran had forward flexion that was limited to approximately 50 degrees.  38 C.F.R. §§ 4.40, 4.45.  As such, a 20 percent rating was warranted under the general formula for rating spine disability prior to the October 3, 2009 VA examination.

The October 2009 VA examiner provided confusing reports as to the Veteran's ranges of motion.  At one point forward flexion was limited to 70 degrees with no additional limitation due to functional factors, while noting in another part that there was additional limitation after repetitive motion due to pain.  The examiner failed to specify the degree of this additional limitation.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the October 2009 examination did show additional limitation of motion due to pain.  Given the Veteran's reported symptoms and the findings on the December 2011 examination, and resolving reasonable doubt in his favor, the Board finds that the Veteran has had limitation of forward flexion that would equate limitation to 30 degrees.  Accordingly, the 40 percent rating is granted effective October 3, 2009.

The Veteran would not be entitled to a rating in excess of 40 percent because at no point during the appellate period, however, has the Veteran been noted to have favorable or unfavorable ankylosis of the thoracolumbar spine.  Although limited, he still has motion of the spine; at worst, found to be restricted to 30 degrees.  

Moreover, the Veteran has not been shown to suffer any incapacitating episodes as a result of intervertebral disc syndrome which would be necessary in order to consider a possible higher rating under the criteria for rating intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, DC 5243 (2012).  While the December 2011 VA examiner did note that he suffered from intervertebral disc syndrome, she specifically indicated that he did not suffer from any incapacitating episodes.  The prior VA examination reports similarly indicated that the Veteran did not suffer any incapacitation as a result of his lumbosacral spine disability.  

The Board has considered whether any higher evaluation may be warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination based on any results for range of motion testing during the appellate period.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca, 8 Vet. App. at 204-7.  Indeed, the Board has made such consideration in awarding the Veteran the higher 20 percent disability rating and earlier 40 percent rating.  Additionally, while the December 2011 VA examiner noted that he experienced further limitation of motion after repetitive motion, the actual findings did not show any additional loss of range of motion, but rather an increase in the range of motion for left and right lateral rotation.  Moreover, the current 40 percent disability rating is the maximum that may be awarded on the basis of limitation of motion, absent a showing of ankylosis.  The regulations pertaining to functional impairment are not for application in such cases.  Johnson.

As provided in DC 5242, the Board has considered whether an additional rating is available based on degenerative arthritis of the spine under DC 5003, however, such is not warranted in this case.  Indeed, the Board finds that to grant such an additional rating would violate the law against pyramiding, which specifically states that the evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2012).  Here, the arthritis code directs that the disability be rated based on the particular limitation of motion codes.  If the disability does not warrant a rating under those codes, only then is a rating solely for arthritis appropriate.  As explained above, the Veteran's limitation of motion has been found to be compensable at the 20 percent and 40 percent ratings throughout the course of his appeal.  Therefore, a separate rating based on arthritis is not warranted.

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any objective neurologic abnormalities associated with the back disability, including, but not limited to, bowel or bladder impairment.  Such manifestations are to be evaluated separately under an appropriate diagnostic code.  

The rating schedule provides guidance for rating neurologic disabilities. With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123. 

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

While the Veteran was noted during his October 2009 VA examination to have some urinary urgency and urinary frequency at night, the Board observes that the Veteran is already in receipt of a 40 percent disability rating for his service-connected balanitis xerotica obliterans.  And although his current rating is based specifically on voiding dysfunction, the rating did consider his all genitourinary dysfunction, including reported urinary frequency.  Thus, to apply an additional rating on the basis of bladder impairment would similarly violate the law against pyramiding in Veteran's case.  See 38 C.F.R. § 4.14 (2012).  

The Board further observes; however, that the Veteran has continually complained of symptoms of radiating pain into his bilateral extremities.  He has additionally complained of symptoms of paresthesia and numbness.  While neurological testing during his VA examinations prior to December 2011, have largely revealed normal results, he has been noted to have positive straight leg raise testing results on his two most recent VA examination reports, indicating radiating pain in the sciatica.  

Additionally, he was noted to have absent deep tendon reflexes to his ankles in his December 2011 VA examination report.  Prior to the December 2011 examination, the findings appear to have been wholly sensory or subjective complaints of pain.  Accordingly, separate 10 percent disability ratings, were warranted during this period.  Higher ratings were not warranted because the neurologic examinations were largely normal and the findings were confined to the complaints of pain.

The December 2011, examination documented diminished knee and absent ankle reflexes.  Although the examiner indicated that there were no signs of radiculopathy, the examiner also recorded that the Veteran had positive straight leg testing, and the examination form indicates that a positive test was an indicator of radiculopathy.  For the period beginning on the date of the VA examination, the findings went beyond the wholly sensory or subjective and warranted separate 20 percent ratings on the basis of moderate incomplete paralysis of the sciatic nerves.  Given the normal strength, remaining knee reflexes, and apparent absence of pain complaints on the December 2011 examination; the evidence is against a rating in excess of 20 percent.

      C.  Extraschedular Consideration and TDIU

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2012).  

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The symptoms associated with the Veteran's service-connected lumbosacral spine disability (i.e., reduced range of motion and painful motion with radiculopathy to the lower extremities) are not shown to cause any impairment that is not already contemplated by the rating criteria set forth above, and the Board finds that the applied rating criteria reasonably describe this service-connected disability.  The applied rating criteria are, therefore, adequate to evaluate the Veteran's lumbosacral spine disability and referral for consideration of an extraschedular rating is not warranted in this case.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability is part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, while the Veteran has reported some impairment on his employment as a result of his service-connected lumbosacral spine disability, the record reflects that he is currently employed full-time.  There is no contention or evidence that this employment is marginal.  Thus, a TDIU claim is not raised by the Veteran or the record and further consideration is not warranted.


ORDER

Entitlement to an initial 20 percent disability rating, for discogenic disease of the lumbosacral spine for the period from June 26, 2006 to October 2, 2009 is granted.

Entitlement to a disability rating of 40 percent for discogenic disease of the lumbosacral spine is granted for the period beginning October 3, 2009.

Entitlement to a separate 10 percent disability rating for radiculopathy of the right lower extremity, is granted for the period from June 26, 2006 to December 18, 2011.

Entitlement to a separate 10 percent disability rating is granted for radiculopathy of the left lower extremity is granted for the period from June 26, 2006 to December 18, 2011.

Entitlement to a separate 20 percent disability rating is granted for radiculopathy of the right lower extremity for the period beginning December 19, 2011.

Entitlement to a separate 20 percent disability rating is granted for radiculopathy of the left lower extremity for the period beginning December 19, 2011.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


